DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has filed a response on 05 FEBRUARY 2021.  Claims 1-63 remain cancelled. 
Claims 68 and 70-71 are cancelled. 
Current ending claims are Claims 64-67, 69 and 72-83 are pending for consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 NOVEMBER 2020 was filed after the mailing date of the Non-Final Office Action on 17 NOVEMBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 05 FEBARUAR 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant's arguments filed 05 FEBRUARY 2021 have been fully considered but they are not persuasive.
In the REMARKS filed on 05 FEBRUARY 2021, Applicant has asserted that the obviousness rejection over SUN in view of ZHENG do not suggest the claimed invention.
In the Applicant’s REMARKS filed on 05 FEBARUARY 2021.  Claim 64 has been amended to include the limitation of original Claim 68.  
In the REMARKS, Applicant has asserted that the SUN reference addresses a different function rather than the one the claimed invention is attempted to solve.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Sun does not seek to treat any conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, the preamble of the instant Claim 64, only recites the fluidic device for “detection, capture, isolation, removal, or identification of disease-causing material from a biological fluid”.  There is no step of treating or a treatment of any condition.  Applicant asserts that the instant invention  “… is in contrast to the presently claimed invention, which is tailored to retain disease-causing substances within the device, while allowing "clean" biological fluid to emerge undamaged and unadulterated, suitable for return to the patient or subject.” is a feature which is relied upon., but this language is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant uses this reasoning against both the SUN and ZHENG references.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Both the SUN and ZHENG references are attacked individually and their deficiencies of each.  Applicant asserts that SUN does not teach the functionalized wall (acknowledge by the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ZHENG teaches motivation of combining SUN and ZHENG including modifying “the inner wall of the channel to have a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel to control the fraction of cells capture under the applied flow, page 024119-2.”  In addition, combining SAUER-BUDGE with SUN in view of ZHENG provides motivation “to determine the sensitivity (or resistance) of bacterium to the antibiotic without requiring a cell growth phase of the bacterium, [0004]”. 
The motivation to combine in mapped and cited in each motivation statement.  
Since Claims 73 and 83 depend indirectly from newly amended Claim 64, the rejection of these claims have also been amended. 
Claims 64-67, 69 and 72-83 are rejected below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 64-67, 69-72, and 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over SUN, submitted on the Information Disclosure Statement on 19 APRIL 2019, Other Documents Design. ID, A9, in view of ZHENG, Isolation of viable cancer cells in antibody-functionalized microfluidic device, Biomicrofluidics. 2014 Mar; 8(2): 024119, and further in view of SAUER-BUDGE, US Publication No. 2012/0122831 A1. 
Applicant’s invention is drawn towards a device, a fluidic device. 
Regarding Claim 64 and 69, the reference SUN discloses a fluidic device for detection, capture, isolation, removal, or identification of disease-causing material from a biological fluid, abstract, cell separation and enrichment, page 3953, Figure 1, comprising: a multidirectional channel between one inlet and up to five outlets, Figure 1, page 3954, Device design and fabrication, said channel comprising an inner wall, Figure 1.  
The SUN reference disclose the claimed invention, but is silent in regards to wherein there is a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel. 
The ZHENG reference discloses a fluidic device for detection, capture, isolation, removal, or identification of disease-causing material from a biological fluid, abstract, page 024119-1, comprising: a multidirectional channel between one inlet and up to five outlets, page 024119-3, Figure 1, one inlet and one outlet, said channel comprising an inner wall, Figure 1; and a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel, abstract, page 024119-1, page 024119-3, Figure 1(c); wherein the functionalized disease material-targeting ligand is effective in capturing pathogens or endotoxins from the biological fluid, abstract, page 024119-1.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inner wall of the channel to have a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel to control the fraction of cells capture under the applied flow, page 024119-2.
The combination above suggests the claimed invention, but is silent in regards to wherein the functionalized disease material-targeting ligand is an antibiotic, in particular, vancomycin. 
The SAUER-BUDGE discloses a fluidic device, Figure 1 and 2A, for detection, capture, isolation, removal or identification of disease-causing material from a biological fluid, [0004, 0093], comprising: a multidirectional channel between one inlet and up to five outlets, Figure 2A, 2B, [0055-0059]; a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel, Figure 1, wherein the functionalized disease material-targeting ligand is an antibiotic, in particular, vancomycin, [0104, 0105], Claim 15, 16 and 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination above so that the wherein the functionalized disease material-targeting ligand comprises an antibiotic to determine the sensitivity (or resistance) of bacterium to the antibiotic without requiring a cell growth phase of the bacterium, [0004].  
Additional Disclosures Included are: Claim 65: wherein the device of claim 64, wherein the multidirectional channel comprises a spiral, SUN, page 3953, Figure 1.; Claim 66: wherein the device of claim 64, wherein the multidirectional channel comprises a double spiral, SUN, page 3953, Figure 1.; Claim 70: wherein the device of claim 64, wherein the functionalized disease material-targeting ligand comprises: a protein-specific ligand; or a cell-specific ligand, ZHENG, page 024119-3, Figure 1, Device and fabrication and packing.; Claim 71: wherein the device of claim 64, wherein the disease material-targeting functionalized ligand is selected from the group Claim 72: wherein the device of claim 64, wherein the channel is composed of at least one thermoplastic polymer base material that has at least one surface exposed functional group selected from the groups consisting of: carbonyl groups, carboxyl groups, alcohol groups, amino groups, chloride groups, styrene groups, alpha-halogenated acyl group, benzyl groups, isocyanic acid groups, and other polymers or copolymers such as acrylamide, polydimethylsiloxane, polyethylene, acrylonitrile, maleic anhydride and polymethyl methacrylate, SUN, page 3954, Device design and fabrication, ZHENG, page 024119-2, Device and fabrication and packing.; Claim 74: wherein the device of claim 64, wherein the channel has a width to height aspect ratio equal to or greater than 1:1, but no more than 50:1, SUN, page 3954, Device design and fabrication.; Claim 75: wherein the device of claim 74, wherein the channel has a width and height between the range of about 0.01 cm to about 30 cm, SUN, page 3954, Device design and fabrication.; Claim 76: wherein the device of claim 64, wherein the channel has a length between about 0.0005 cm and about 1,000.0 cm, SUN, page 3954, Device design and fabrication.; Claim 77: wherein the device of claim 64, wherein the channel comprises four or more loops, SUN, page 3953, Figure 1, page 3954, Device design and fabrication.; Claim 78: wherein the device of claim 77, wherein  an outermost radius of the four or more loops of the channel is about 9.8 mm or greater, SUN, page 3954, Device design and fabrication.; Claim 79: wherein the device of claim 64, wherein a spacing between two adjacent loops of the channel is about 500 m, SUN, page 3954, Device design and fabrication.; Claim 80: wherein the device of claim 64, wherein the channel is present in only one plane, SUN, Claim 81: wherein the device of claim 64, wherein a height of the device can have a range between about 15 m and about 100 cm, SUN, page 3954, Device design and fabrication.; and Claim 82: wherein the device of claim 64, wherein a height of the device can have a range between about 15 m and about 500 cm, SUN, page 3954, Device design and fabrication.
Regarding Claim 67, the combination above suggests the claimed invention, but is silent in regards to wherein the functionalized disease material-targeting ligand comprises: a Gram-positive ligand; or a Gram-negative ligand. 
The SAUER-BUDGE discloses a fluidic device, Figure 1 and 2A, for detection, capture, isolation, removal or identification of disease-causing material from a biological fluid, [0004, 0093], comprising: a multidirectional channel between one inlet and up to five outlets, Figure 2A, 2B, [0055-0059]; a disease material-targeting ligand functionalized on at least a portion of the inner wall of the channel, Figure 1, wherein the functionalized disease material-targeting ligand comprises: a Gram-positive ligand; or a Gram-negative ligand, [0156], Claim 1, 4 and 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination above so that the wherein the functionalized disease material-targeting ligand comprises: a Gram-positive ligand as taught by SAUER-BUDGE to determine the sensitivity (or resistance) of bacterium to the antibiotic without requiring a cell growth phase of the bacterium, [0004].  
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over SUN, submitted on the Information Disclosure Statement on 19 APRIL 2019, Other Documents Design. ID, A9, in view of ZHENG, Isolation of viable cancer cells in antibody-functionalized microfluidic device, Biomicrofluidics. 2014 Mar; 8(2): 024119, in view of SAUER-BUDGE, US Publication No. .
Regarding Claim 73, the combination above suggests the claimed invention, but is silent in regards to wherein the channel base material is polycarbonate.
The FENG reference discloses a fluidic device, Figure 2 and 3, [0014], for detection, capture, isolation, removal or identification of disease-causing material from a biological fluid, [0002], comprising: a multidirectional channel between one inlet and up to five outlets, [0014, 0051, 0060, 0093], wherein the channel base material is polycarbonate, [0014, 0051, 0052].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination above so that the channel base material is polycarbonate so it does not interact with the detection, capture, isolation, removal or identification of material occurring within the channel, basically to act as an inert material, [0032].  
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over SUN, submitted on the Information Disclosure Statement on 19 APRIL 2019, Other Documents Design. ID, A9, in view of ZHENG, Isolation of viable cancer cells in antibody-functionalized microfluidic device, Biomicrofluidics. 2014 Mar; 8(2): 024119, in view of SAUER-BUDGE, US Publication No. 2012/0122831 A1, and further in view LEE, submitted on the Information Disclosure Statement on 19 APRIL 2019; Other Documents, Desig. ID A6. 
Regarding Claim 83, the combination above suggests the claimed invention, but is silent in regards to wherein the channel is three-dimensionally shaped as a helix.
The LEE reference discloses a fluidic device, abstract, for detection, capture, isolation, removal or identification of disease-causing material from a biological fluid, abstract, page 2, 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination above so that the channel is three-dimensionally shaped as a helix to enhance the effectiveness of separation and migration, page 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797